DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-14, and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melanson (US20070263888) in view of Goodwin et al (US20070269063, hereinafter “Goodwin”).
Regarding claim 1, Melanson teaches a loudspeaker unit (abstract, audio system), comprising:
a loudspeaker system including one or more loudspeakers (Fig. 3, plurality of speakers);
a microphone system including one or more microphones (Fig. 3, at least one microphone); and
a control system including one or more processors (Fig. 5A, DSP), the control system being configured to:
receive audio data (Fig. 3, audio source input);
render the audio data to produce rendered audio data (Fig. 3, audio source is processed prior to output);
provide the rendered audio data to the loudspeaker system (Fig. 3, processed audio source is given to speakers for output);
receive microphone data from the microphone system, the microphone data including sound reproduced by one or more other loudspeaker units (Fig. 3, ¶45, microphone is used to receive calibration data to calibrate speaker output);
determine loudspeaker calibration data based at least in part on the microphone data (Fig. 3, ¶55, 66, calibration data is received and used to calibrate audio source for output to the speakers); and
calibrate the loudspeaker system according to the calibration data (Fig. 3, ¶66, calibration data applied to speaker output).
Melanson fails to explicitly teach corresponding to spatial audio-based sound.
Goodwin teaches corresponding to spatial audio-based sound (Fig. 13, audio input comprising of spatial characteristics for producing spatial audio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the audio input (as taught by Melanson) for the spatial audio (as taught by Goodwin). The rationale to do so is to substitute one well known type of audio input for another to yield the predictable result of receiving, conditioning, and outputting conditioned spatial audio for increased audio realism.
Regarding claim 3, Melanson in view of Goodwin teaches wherein the audio data corresponding to spatial audio-based sound comprises a partially rendered bitstream (Goodwin, Fig. 3, audio input is processed for spatial characteristics prior to eventual output).
Regarding claim 4, Melanson in view of Goodwin teaches wherein the audio data corresponding to spatial audio-based sound comprises an encoded bitstream and wherein the control system is further configured for decoding the encoded bitstream (Goodwin, Fig. 2, audio input is encoded and requires decoding prior to output to speakers).
Regarding claim 5, Melanson in view of Goodwin teaches wherein the encoded bitstream is neither rendered nor partially rendered (Goodwin, Fig. 2, encoded content requires decoding prior to processing and/or output).
Regarding claim 7, Melanson in view of Goodwin teaches wherein the rendering comprises dynamic virtualization (Goodwin, ¶104, audio output can be realized using virtual speakers).
Regarding claim 8, Melanson in view of Goodwin teaches wherein the control system is further configured to receive loudspeaker location information corresponding to the one or more other loudspeaker units and wherein the rendering is based, at least in part, on the loudspeaker location information (Goodwin, ¶63, speaker positional information is determined and used to provide optimal audio output [i.e. preserved spatial cues]).
Regarding claim 9, Melanson in view of Goodwin teaches wherein the control system is further configured to perform an equalization process based, at least in part, on the microphone signals (Goodwin, ¶93, dynamic equalization [known and common to one of skill in the art] can be applied).
Regarding claim 10, it is rejected similarly as claim 1. The method can be found in Melanson (abstract, method).
Regarding claims 12-14, they are rejected similarly as claims 3-5, respectively. The method can be found in Melanson (abstract, method).
Regarding claims 16-18, they are rejected similarly as claims 7-9, respectively. The method can be found in Melanson (abstract, method).
Regarding claim 19, it is rejected similarly as claim 1. The non-transitory media can be found in Melanson (¶53, any processor requires a set of instructions to operate said processor).

Claims 2, 6, 11, 15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melanson (US20070263888) in view of Goodwin et al (US20070269063, hereinafter “Goodwin”) in further view of Shintani et al (US20050177256, hereinafter “Shintani”).
Regarding claim 2, Melanson in view of Goodwin fail to explicitly teach further comprising:
determining audio environment characteristic data based, at least in part, on the microphone signals; and
calibrating at least one of the rendering or the loudspeaker system based, at least in part, on the audio environment characteristic data.
Shintani teaches further comprising:
determining audio environment characteristic data based, at least in part, on the microphone signals; and
calibrating at least one of the rendering or the loudspeaker system based, at least in part, on the audio environment characteristic data (¶46, microphone can be used to determine room characteristics for room acoustic-based calibration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of room-based calibration (as taught by Shintani) to the audio system (as taught by Melanson in view of Goodwin). The rationale to do so is to apply a known technique to improve similar devices in the same way to achieve the predictable result of improving audio output based on room characteristics (Shintani, ¶46).
Regarding claim 6, Melanson, Goodwin, and Shintani teaches wherein the loudspeaker system comprises an array of individually addressable audio drivers (Shintani, abstract, network-based speaker system comprising of a plurality of addressable speakers).
Regarding claim 11, it is rejected similarly as claim 2. The method can be found in Melanson (abstract, method).
Regarding claim 15, it is rejected similarly as claim 6. The method can be found in Melanson (abstract, method).
Regarding claim 20, it is rejected similarly as claim 2. The non-transitory media can be found in Melanson (¶53, any processor requires a set of instructions to operate said processor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651